UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN MANUEL XUTUC-LOPEZ, a/k/a Juan Manuel Xutuc,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00391-NCT-1)


Submitted:   November 26, 2013            Decided:   December 4, 2013


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark H. Allenbaugh, LAW OFFICES OF MARK H. ALLENBAUGH, Wickliff,
Ohio, for Appellant.    Kyle David Pousson, Ripley Eagles Rand,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Manuel Xutuc-Lopez pleaded guilty without a plea

agreement     to   illegal        reentry       by   an    aggravated      felon,    in

violation     of   8   U.S.C.       § 1326(a),        (b)(2)     (2012),     and     was

sentenced to twenty-seven months’ imprisonment, followed by a

three-year term of supervised release.                    On appeal, Xutuc-Lopez

contends that the district court plainly erred by imposing a

term of supervised release as part of his sentence.                     We affirm.

            Xutuc-Lopez concedes that the standard of review is

plain error, as he raises this issue for the first time on

appeal.     United States v. Maxwell, 285 F.3d 336, 339 (4th Cir.

2002).    The Sentencing Guidelines provide that sentencing courts

ordinarily should not impose a term of supervised release for an

alien who     is   likely    to    be   deported      post-imprisonment.            U.S.

Sentencing     Guidelines         Manual        (“USSG”)     § 5D1.1(c)       (2012).

Commentary    to    that    provision       suggests       the   reason     for     this

general policy — if the defendant is out of the country, there

is no need for supervision, and if he returns illegally, a new

prosecution will provide the necessary security and deterrence.

USSG § 5D1.1 cmt. n.5.              The application note continues, “The

court should, however, consider imposing a term of supervised

release on such a defendant if the court determines it would

provide an added measure of deterrence and protection based on

the facts and circumstances of a particular case.”                   Id.

                                            2
           Here, the district court did not specifically discuss

its reasons for imposing a term of supervised release, but it

did consider the 18 U.S.C. § 3553(a) (2012) factors in handing

down its sentencing determination.                  The district court noted

Xutuc-Lopez’s     prior    felony   conviction        and   the   fact   that   he

returned to the United States, remaining here for approximately

three years before his arrest.

           Our    plain     error   review     strictly     circumscribes       our

authority to remedy an error.               Puckett v. United States, 556
U.S. 129, 134 (2009).        A “plain” error is one that is “clear” or

“obvious,”   United States v. Olano, 507 U.S. 725, 731-32 (1993),

under “the settled law of the Supreme Court or this circuit.”

United States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013)

(internal quotation marks omitted).             This assessment is made at

the time of review.          Henderson v. United States, 133 S. Ct.
1121, 1124-25 (2013).        We recognize that both the Supreme Court

and this court have clear precedent requiring a district court

to explain the particular reasons for its chosen sentence as

required by 18 U.S.C. § 3553(c) (2012).                Rita v. United States,

551 U.S. 338, 356 (2007); United States v. Carter, 564 F.3d 325,

328, 330 (4th Cir. 2009).              But the specific issue presented

here,    concerning       sentencing        under    USSG    §    5D1.1(c)      and

application note 5, has not been so definitively resolved.                      See

United   States    v.     Bautista-Villanueva,        No.   12-4828,     2013 WL
3
6098425,   at   *4,     *5   (4th   Cir.     Nov.   21,   2013)    (per   curiam)

(unpublished) (Niemeyer, J., dissenting) (collecting cases).

            In the absence of clear authority on the issue raised

by Xutuc-Lopez, he has failed to show that the district court

plainly    erred   by    imposing    a     three-year     term    of   supervised

release.    We accordingly affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                         4